Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3, line 1 recites “The welding system of claim 1”, which is amended to “The welding system of claim 2”
Claim 4, line 1 recites “The welding system of claim 1”, which is amended to “The welding system of claim 2”
Claim 7, line 1 recites “The welding system of claim 1”, which is amended to “The welding system of claim 2”
Claim 9, line 1 recites “The welding system of claim 1”, which is amended to “The welding system of claim 2”
Claim 10, line 1 recites “The welding system of claim 1”, which is amended to “The welding system of claim 2”
	
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 2, 11 and 16.
Claim 2 recites a welding system comprising: a voltage sensing wire feeder configured to receive welding power from the welding power supply via a weld cable, the voltage sensing wire feeder comprising: a contactor configured to transmit or prevent the welding power from the voltage sensing wire feeder to a welding torch; and a wire feeder control circuit configured to control the contactor based on a selection of the first group of operational settings or the second group of operational settings from a user interface, wherein the operational settings are provided to the welding power supply as a data signal over the welding power on a same electrical conductor of the weld cable.
Claim 11 recites, a welding system comprising: a voltage sensing wire feeder configured to receive welding power from the welding power supply via a weld cable, the voltage sensing wire feeder comprising: a connector configured to couple the voltage sensing wire feeder to a welding torch trigger; a user interface configured to receive an input from a welding torch trigger, or a user desired selection of one of the first weld procedure memory or the second weld procedure memory; a contactor configured to transmit or prevent the welding power from the voltage sensing wire feeder to the welding torch; and a wire feeder control circuit configured to control the contactor based on the input from the welding torch trigger, or a selection of the first 
Claim 16 recites a welding system comprising: a voltage sensing wire feeder configured to receive welding power from the welding power supply via a weld cable, the voltage sensing wire feeder comprising: an interface configured to receive user desired selection of one of the first weld procedure memory or the second weld procedure memory, wherein the first weld procedure memory is selected via a selector actuated a first quantity of times and the second weld procedure memory is selected via the selector actuated a second quantity of times; and; a contactor configured to transmit or prevent the welding power from the voltage sensing wire feeder to a welding torch; and a wire feeder control circuit configured to control the contactor to supply a first voltage output setting when the first weld procedure memory is selected, and to supply a second voltage output setting when the second weld procedure memory is selected, wherein the operational settings are provided to the welding power supply as a data signal over the welding power on a same electrical conductor of the weld cable which the closest cited prior art Kowaleski (US 2012/0241428) or Rappl (US 2011/0049116) fails to disclose or render obvious fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
1/19/2021